DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) in the reply filed on October 12, 2020 is acknowledged.
Invention I was further restricted and applicant’s election with traverse of Group 1, Species IV and Group 2, Species B in the reply filed on May 24, 2021 is acknowledged.  Claims 1-4, 9, and 13 read on the elected species.
Claims 5-8, 10-12, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. 
Applicant's election with traverse of Group 1, Species IV and Group 2, Species B in the reply filed on May 24, 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden.  This is not found persuasive because since the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 13, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 recite the limitation, “wherein there is a gap between the coating and the plasma mask in areas where the plasma mask covers the coating when the plasma mask is covering the substrate” which is indefinite.  It’s unclear to the Examiner if the gap refers to an empty gap or a filled gap between the coating and plasma mask.  On May 24, 2021, applicant elected the species of the plasma mask is either the first or second electrode and plasma mask comprises a thermal interface.  Figure 6 shows when a plasma mask comprises a thermal interface 148, there is no empty gap between the plasma mask 140 and the coating 164.  Thus, when a thermal interface 148 is used, the thermal interface fills the gap between the plasma mask and the coating.
For purposes of examination, “a gap” refers to a filled gap of thermal interface between the coating and the plasma mask.
In light of the above, dependent claims 2-3, 9, 13, and 21 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianchandani et al. (U.S. 6,827,870) in view of (Savas et al. (U.S. 2005/0022839) or Yeh  (U.S. 4,451,349) and Yu et al. (U.S. 2018/0158749).
Referring to Figure 2 below and column 5, line 3-column 6, line 58, Gianchandani et al. disclose a system for plasma etching/ashing a coating on a substrate, the system comprising:  a plasma chamber 11 comprising a first electrode 26 (col. 5, lines 27-35); a second electrode 16, wherein the first electrode and the second electrode are configured to initiate and maintain a plasma within the plasma chamber (col. 5, lines 59-66); a plasma source 13 coupled to the plasma chamber, the plasma source comprising a gas; a substrate 17 comprising a coating (i.e. substrate comprises a plurality of layers, col. 5, lines 12-18); and a plasma mask 26 separate from the substrate 17, the plasma mask comprising at least one aperture 27, the plasma mask configured to cover the substrate while exposing selected surfaces of the substrate and coating through the at least one aperture (Fig.2), wherein the plasma mask comprises an interface material 22 and wherein the interface material includes an interface material aperture 24 (Fig. 2), wherein the interface material aperture is a same shape size as the at least one aperture of the plasma mask (Fig. 2, col. 6, lines 43-46), and wherein there is a gap 22 between the coating and the plasma mask in areas where the plasma mask covers the coating when the plasma mask is covering the substrate 17 (Fig. 2).
	Gianchandani et al. is silent on the coating is a parylene coating.
	Referring to paragraph [0132], Savas et al. teach it is conventionally known in the plasma etching art to use parylene coating in the photoresist removal process since it is similar to photoresist.  Referring to Figure 1 and column 3, lines 1-18, Yeh teach it is conventionally known in the art for a substrate 10 to include a parylene coating 11 for a photoresist removal process.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coating of Gianchandani et al. to be a parylene coating as taught by Savas et al. or Yeh since it is a conventionally known coating used in the photoresist removal process since it is similar to photoresist.  
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the coating analogous to that of Gianchandani et al. out of a parylene coating, as taught by Savas et al., it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.
Gianchandani et al. is silent on the interface material is a thermal interface material.
	Referring to Figure 42 and paragraphs [0121]-[0127], Yu et al. teach that it is conventionally known for a plasma mask comprises a thermal interface material 690 in order to process the corresponding materials at commercially viable rates without excessive contamination or degradation of the underlying materials.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interface material of Gianchandani et al. with a thermal interface material as taught by Yu et al. since it’s an alternate interface material that would process the corresponding materials at commercially viable rates without excessive contamination or degradation of the underlying materials.  Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

    PNG
    media_image1.png
    443
    834
    media_image1.png
    Greyscale

With respect to claim 2, the system of Gianchandani et al. further includes a power source 31 coupled to the first and second electrodes 26, 16 (col. 5, lines 59-66).
With respect to claim 3, Gianchandani et al. is silent on a cooling mechanism coupled to the plasma chamber.
Referring to paragraph [0060], Savas et al. teach a plasma processing chamber wherein a cooling mechanism coupled to the plasma chamber in order to achieve the desired processing conditions for etching.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the chamber of Gianchandani et al. with a cooling mechanism as taught by Savas et al. in order to achieve the desired processing conditions for etching.  
With respect to claim 9, the system of Gianchandani et al. further includes wherein the plasma mask 22, 26 is either the first electrode 26 or the second electrode (col. 6, lines 43-58).
	With respect to claim 13, the system of Gianchandani et al. further includes wherein the plasma chamber further comprises a vacuum 12 (col. 5, lines 27-32).
With respect to claim 21, the system of Gianchandani et al. in view of Savas et al. and Yeh further includes wherein the plasma mask is configured to couple to multiple substrates.  The system of Gianchandani et al. in view of Savas et al. and Yeh shows the plasma mask is coupled to a substrate; however, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Hence, the system of Gianchandani et al. in view of Savas et al. and Yeh can hold multiple substrates and therefore the plasma mask is configured to couple to multiple substrates.  
With respect to claim 22, Referring to Figure 2 below and column 5, line 3-column 6, line 58, Gianchandani et al. disclose a system for plasma etching/ashing a coating on a substrate, the system comprising:  a plasma chamber 11 comprising a first electrode 26 (col. 5, lines 27-35); a second electrode 16, wherein the first electrode and the second electrode are configured to initiate and maintain a plasma within the plasma chamber (col. 5, lines 59-66); a plasma source 13 coupled to the plasma chamber, the plasma source comprising a gas; a substrate 17 comprising a coating (i.e. substrate comprises a plurality of layers, col. 5, lines 12-18); and a reusable plasma mask 26 separate from the substrate 17, the reusable plasma mask is configured to be reusable for a substrate, the plasma mask comprising at least one aperture 27, 
the plasma mask configured to cover the substrate while exposing selected surfaces of the substrate and coating through the at least one aperture (Fig.2), wherein the plasma mask comprises an interface material 22 and wherein the interface material includes an interface material aperture 24 (Fig. 2), wherein the interface material aperture is a same shape size as the at least one aperture of the plasma mask (Fig. 2, col. 6, lines 43-46), and wherein there is a gap 22 between the coating and the plasma mask in areas where the plasma mask covers the coating (Fig. 2).
With regards to the reusable plasma mask is configured to be reusable for a plurality of substrates.  The system of Gianchandani et al. in view of Savas et al. and Yeh shows the plasma mask is coupled to a substrate; however, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Hence, the system of Gianchandani et al. in view of Savas et al. and Yeh can hold multiple substrates and therefore the reusable plasma mask is configured to be reusable for a plurality of substrates.  
Gianchandani et al. is silent on the coating is a parylene coating.
	Referring to paragraph [0132], Savas et al. teach it is conventionally known in the plasma etching art to use parylene coating in the photoresist removal process since it is similar to photoresist.  Referring to Figure 1 and column 3, lines 1-18, Yeh teach it is conventionally known in the art for a substrate 10 to include a parylene coating 11 for a photoresist removal process.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coating of Gianchandani et al. to be a parylene coating as taught by Savas et al. or Yeh since it is a conventionally known coating used in the photoresist removal process since it is similar to photoresist.  
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the coating analogous to that of Gianchandani et al. out of a parylene coating, as taught by Savas et al., it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.
Gianchandani et al. is silent on the interface material is a thermal interface material.
	Referring to Figure 42 and paragraphs [0121]-[0127], Yu et al. teach that it is conventionally known for a plasma mask comprises a thermal interface material 690 in order to process the corresponding materials at commercially viable rates without excessive contamination or degradation of the underlying materials.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interface material of Gianchandani et al. with a thermal interface material as taught by Yu et al. since it’s an alternate interface material that would process the corresponding materials at commercially viable rates without excessive contamination or degradation of the underlying materials.  Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  


Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the cited references do not teach “wherein there is a gap between the coating and the plasma mask in areas where the plasma mask covers the coating when the plasma mask is covering the substrate” .  As stated above with the elected species, Figure 6 shows when a plasma mask comprises a thermal interface 148, there is no empty gap or space between the plasma mask 140 and the coating 164.  Thus, when a thermal interface 148 is used, the thermal interface 148 fills the gap between the plasma mask 140 and the coating 164.  Similarly, as seen in Figure 2 above, Gianchandani et al. teach an interface 22 between the plasma mask 26 and substrate 17 with coating.  Therefore, the system of Gianchandani et al. in view of (Savas et al. or Yeh) and Yu et al. teaches wherein there is a gap between the coating and the plasma mask in areas where the plasma mask covers the coating when the plasma mask is covering the substrate and hence satisfies the claimed requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Song et al.’205 teach a plasma mask separate from the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michelle CROWELL/Examiner, Art Unit 1716     


/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716